DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1/27/2021. 
         
Response to Amendment
In response to the action mailed on 10/14/2020, the Applicant has filed a response amending the claims.
             
Response to Arguments
The Applicant’s arguments have been fully considered and are persuasive. Therefore, the previous art rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-11 and 13-20 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Sala et al (US Pub 20110150499) Fig 1, Fig 3, a PON 100 having an OLT 105 with a downstream transmitter and an upstream receiver and where the downstream transmitter provides a downlink transmission, the PON 100 has a plurality of ONUs 115 and each ONU of the plurality of ONUs 115 has a downstream receiver and an 

Vacondio et al (Flexible TDMA access optical networks enabled by burst-mode software defined coherent transponders) Fig 1 teaches in a PON an OLT having a downstream coherent transmitter and an upstream coherent receiver (software-defined coherent transponders), and each ONU of a plurality of ONUs has an upstream coherent transmitter and a downstream coherent receiver (software-defined coherent transponders).

Ghaibeh et al (US Pat 5926478) Fig 8 teaches in a PON a first ONU (i.e. 26) being configured to communicate to an OLT (i.e. 22) a second upstream adjustment request message 181 based on a first downstream acknowledgement 180, and the second upstream adjustment request message 181 comprises a fine ranging request message FRRM.



Miguel et al (US Pub 20070237189) Fig 3B teaches an OLT 1305 and an ONU 1320 sending and receiving ranging messages (1325, 1330) and Fig 14 teaches the sending and receiving of ranging messages being iterative. 

Kazawa et al (US Pub 20090080891) Fig 4 teaches an OLT 200 ranging with an ONU (e.g. 300) in a WDM system by sending and receiving ranging messages (310, 311).

Zhang et al (US Pub 20120121253) Fig 1, Fig 2 teaches an OLT ranging with an ONU by obtaining a round trip delay between the OLT and ONU and opening a quiet window for the ranging (steps 201, 202).

Wilson et al (US Pub 20160173192) Fig 2 teaches an OLT 210 ranging with a plurality of ONUs (230, 250) by sending and receiving ranging messages (212, 232, 214, 254).

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical network communication system utilizing a passive optical network (PON), comprising: 

a plurality of optical network units (ONUs), each ONU of the plurality of ONUs having a downstream coherent receiver and an upstream transmitter, wherein the downstream coherent receiver is configured to obtain one or more downstream parameters from the provided coherent downlink transmission; and 
a long fiber configured to carry the coherent downlink transmission between the OLT and a first ONU of the plurality of ONUs; 
wherein the first ONU is configured to communicate to the OLT a first upstream adjustment request message comprising a coarse ranging request message (CRRM), 
wherein the OLT is configured to communicate to the first ONU a first downstream acknowledgement in response to the upstream first adjustment request message, 
wherein the first ONU is configured to communicate to the OLT a second upstream adjustment request message based on the first downstream acknowledgement, wherein the second upstream adjustment request message comprises a fine ranging request message (FRRM), 
wherein the OLT is further configured to (j) receive the CRRM during a time corresponding to a detectable contention transmit opportunity within a contention window enabling access to the OLT by the plurality of ONUs, (ii) schedule a dedicated time window subsequent to the contention window, and (iii) receive the FRRM during the dedicated time window.

Regarding Claim 19, A method of ranging by a first optical network unit (ONU) of a plurality of ONUs in a coherent passive optical network (PON), comprising the steps of: 
scanning the PON for a valid downlink channel from an optical line terminal (OLT) in operable communication with each ONU of the plurality of ONUs; 
detecting a contention transmit opportunity from the valid downlink channel; 
transmitting a first coarse ranging request message CRRM to the OLT during a contention time window of the contention transmit opportunity; 
receiving a first acknowledgement message from the OLT in response to the first CRRM; 
modifying an uplink transmission based on first adjustment instructions included with the received first acknowledgement message; 
sending a first fine ranging request message FRRM to the OLT during a dedicated time interval window indicated with the received first acknowledgement message; and 
adjusting the uplink transmission based on second adjustment instructions included with a second acknowledgement message received from the OLT in response to the first FRRM.  

Regarding Claim 20, A method of ranging by a first optical network unit (ONU) of a plurality of ONUs in a coherent passive optical network (PON), comprising the steps of: 
scanning the PON for a valid downlink channel from an optical line terminal (OLT) in operable communication with each ONU of the plurality of ONUs; 
detecting a contention transmit opportunity from the valid downlink channel; 
transmitting a first coarse ranging request message CRRM to the OLT during a contention time window of the contention transmit opportunity; 
receiving a first acknowledgement message from the OLT in response to the first CRRM; modifying an uplink transmission based on first adjustment instructions included with the received first acknowledgement message; 
sending a first fine ranging request message FRRM to the OLT during a dedicated time interval indicated with the received first acknowledgement message; 
adjusting the uplink transmission based on second adjustment instructions included with a second acknowledgement message received from the OLT in response to the first FRRM; 
sending a second FRRM one or more times; 
waiting a predetermined time interval after each sent second fine adjustment request message; 
determining that a predetermined number of second FRRMs have not been acknowledged by the OLT; and 
transmitting a second CRRM to the OLT based on the step of determining.

Although ONUs are well known in the art, there is no teaching, suggestion or motivation to generate an ONU that transmits a coarse ranging request message (CRRM) and a fine ranging request message (FRRM) with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    




/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636